If on a comparison of the day of acceptance, the day designated for payment, and the tenor of the bill, it appears the days of grace were included with those of sight, between the day of acceptance arid that designated for payment, that day is the peremptory one 0f payment, and protest on it is legal.If the acceptance he not dated, parol evidence is admissible to show on what day it was made.If, on comparison of the day of acceptance. the day designated for *121payment, and the tenor of the bill, it appears the days of grace were included with those between the day of acceptance and that designated for payment, that day is the peremptory one of payment, and protest on it is legal. If the acceptance be not dated, parol evidence is admissible to show on what day it was madeThe case is similar to that in which the president, Sfc. of the bank of the United gta^eg> were appellants — -8 Martin, n. s. 36, *121and which was decided in May term, 1829, of this court. The principles on which its decision depend were then settled, after much discussion, and we believe them to be estab-7 lished on a just and sound interpretation of' the laws applicable to these cases.It is therefore ordered, &c. that the judgment of the parish court be avoided, reversed and annulled. And it is further ordered *122&c. that the appellants be restored on the tableau as creditors of the insolvents, for the amounf; 0f their respective claims, deducting therefrom at the rate of seven shillings in each pound sterling, being the amount deposited for their use and benefit in the hands of Cropper, Benson So Co. and William and James Brown, So Co. of Liverpool. The appellees to pay costs of the appeal, the appellants those before..